     Case 2:18-cr-00152 Document 19 Filed 11/19/18 Page 1 of 2 PageID #: 53



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON



UNITED STATES OF AMERICA

v.                                  CRIMINAL ACTION NO. 2:18-00152

MENIS E. KETCHUM II


                                  O R D E R


            On November 9, 2018, the defendant, by his counsel,

James M. Cagle, filed his Motion to Modify Conditions of

Release, requesting that the court amend the travel restriction

condition of his pretrial bond that restricts his travel to the

Southern District of West Virginia in order to allow him to

travel periodically to Gibsonville, North Carolina, to visit his

daughter and assist her with her farm; and the United States, by

Philip H. Wright, Assistant United States Attorney, having no

objection to periodic, reasonable travel by the defendant so

long as he obtains permission from his supervising probation

officer prior to each trip, as set forth in its response filed

on November 19, 2018; it is ORDERED that the motion be, and it

hereby is, granted to the following extent and the conditions of

release set forth in the Order Setting Conditions of Release

entered into by the defendant on August 23, 2018, are modified
   Case 2:18-cr-00152 Document 19 Filed 11/19/18 Page 2 of 2 PageID #: 54



to include that the defendant may engage in periodic, reasonable

travel to and from Gibsonville, North Carolina, for the purpose

of visiting his daughter and assisting her with her farm after

first obtaining permission from his supervising probation

officer prior to each trip.


          The Clerk is directed to forward copies of this order

to the defendant, all counsel of record, and the United States

Probation Department.

                                         DATED:   November 19, 2018
